DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 6 and 8-10 are currently under examination. Claims 3-5 and 7 are withdrawn from consideration. Claim 3 has been cancelled. Claim 1 is amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas J. Bucklin on 02/10/2021.
The application has been amended the claim as follows:
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
1. (Previously presented) An Acyclic diaminocarbene complex selected from:
3)3C6H2NH)(NC5H10)methylidene]PdCl2(CN-2,4,6-(CH3)3C6H2) having formula (Ia):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula (Ia),
(ii). cis-[(2,4,6-(CH3)3C6H2NH)(NC4H8)methylidene]PdCl2(CN-2,4,6-(CH3)3C6H2) having formula (Ib):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula (Ib), and
(iii). cis-[(2,4,6-(CH3)3C6H2NH)(NC4H8O)methylidene]PdCl2(CN-2,4,6-(CH3)3C6H2) having formula (Ic):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (Ic).
2-5. (Canceled)
6. (Proposed amendment) A method of organic synthesis by a an aryl iodide and a triethoxysilylalkyne with an acyclic diaminocarbene complex as claimed in claim 1.

8. (Proposed amendment) A method of organic synthesis by a bromide and the triethoxysilylalkyne with an acyclic diaminocarbene complex as claimed in claim 1.
9. (Proposed amendment) A method comprising 2-iodophenol and a triethoxysilylalkyne with an acyclic diaminocarbene complex as claimed in claim 1 to produce a coupling product, followed by cyclization of the coupling product to provide benzofuran compounds.
10. (Proposed amendment) A one pot, tandem route method comprising a Hiyama alkynylation comprising contacting  2-iodophenol and a triethoxysilylalkyne with an acyclic diaminocarbene complex as claimed in claim 1 and 
Allowable Subject Matter
Claims 1, 6 and 8-10 are allowed.
The closest prior art is the reference of Anisimova et al. (Dalton Transactions, 2014, 43, 15861, submitted by applicants in IDS).
Anisimova et al. teach acyclic aminocarbene complex having the structure as shown below (Table 1, page 15863):

    PNG
    media_image4.png
    429
    766
    media_image4.png
    Greyscale

However, neither Anisimova et al. nor any prior arts of the record specifically teaches or suggests the Pd acyclic aminocarbene complex having the structure as per applicant claim 1. Therefore, the claim 1 is allowed.  
As such, a process of using the allowed Pd acyclic diaminocarbene complex as per applicant claims 6 and 8-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1732